                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No. 4:18-cv-47-BO

CROP PRODUCTION SERVICES, INC.,               )
                                              )
                               Plaintiff,     )
                                              )
v.                                            )                       ORDER
                                              )
BILLY RAY HADDOCK, et al.,                    )
                                              )
                               Defendants.    )



       This cause comes before the Court on the Chapter 7 Trustee's unopposed motion [DE 32]

to remove the case from the trial docket. Given that the matters in this case are stayed automatically

under 11 U.S.C. § 362 and the agreement of the parties, the Court GRANTS the motion [DE 32].

The Court will STAY this proceeding and the Clerk is DIRECTED to remove this case from the

Court's active docket. The parties shall notify the Court when it is appropriate to proceed.



SO ORDERED, this      t_1 day of October, 2019.

                                                  ~~
                                               TERRENCE W. BOYLE
                                               CHIEF UNITED STATES DISTRICT JUDGE
